Title: From Thomas Jefferson to Albert Gallatin, 17 February 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Feb. 17. 05.
                     
                  
                  Will you be so good as to adopt either the former or latter proposition at the Salines, as you shall think best? if you think them equally good, perhaps it will be as well to leave to Govr. Harrison the choice, as it might increase his activity and responsibility to execute his own plan.
                  I am quite ignorant of the situation of such a claim as that of Abernethie’s inclosed. will you be kind enough to inform me?
               